29888

Amostra de rocha para análise geoquímica;
Desenvolvimento de Sistemas de Informação Geográfica (SIG);
Integração de todos os dados numa base de dados SIG em Coordenadas

Hayford Gauss com Datum 73;

2.º Ano:

Prospeção detalhada da geoquímica de solos das zonas anómalas;

Amostragem;

Trincheiras;

Cartografia Geológica de pormenor de todos os trabalhos de pros-
peção efetuados;

Prospeção geofísica, do tipo TDEM, VLF, Magnetometria de Cs, quer
com aplicação aérea, quer diretamente no terreno, escolhendo-se aquela
que se mostrar mais adequada aos alvos da região;

Sondagens:

Recolha de amostras de rocha para análise geoquímica;

Desenvolvimento de Sistemas de Informação Geográfica (SIG).

Em cada prorrogação:

Os trabalhos a executar nas prorrogações, ficam dependentes dos
resultados obtidos no período inicial, prevendo-se que sejam, na sua
maioria:

1.º ano — Avaliar os alvos encontrados quanto à sua viabilidade
mineira;

2.º ano — Avaliar os depósitos eventualmente encontrados no ano
anterior;

3.º ano — Preparar todos os documentos para a candidatura a uma
concessão mineira, caso o trabalho anteriormente realizado demonstre
a sua viabilidade;

Poderão ser autorizados trabalhos diferentes dos referidos no número
anterior, desde que a KLONDIKE prove que a realização destes não tem
justificação técnica e económica.

Investimentos mínimos obrigatórios:
No período inicial:

1.º Ano — 100.000,00€
2.º Ano — 150.000,00€

Nas prorrogações:
1.º Ano — 70.000,00€

2.º Ano — 70.000,00€
3.º Ano — 70.000,00€

Encargos de prospeção e pesquisa: pagamento anual à DGEG de um
montante de 2.500 €.

Prazo da concessão: não superior a 20 anos, prorrogável por 2 períodos
que não ultrapassem 15 anos, respetivamente.

Encargo de exploração quanto a cada concessão que lhe vier a ser
conferida ao abrigo deste contrato:

Obrigação de pagamento anual à DGEG de acordo com o exclusivo
critério e opção desta:

Percentagem de 10 % dos lucros líquidos da exploração, ou:

Pagamento de uma percentagem de 3,5 % sobre o valor à boca da mina
dos produtos mineiros ou concentrados expedidos ou utilizados, para uma
cotação entre 1500 dólares e 1750 dólares por onça de ouro, com uma
variação de 0,25 % por cada 250 dólares (a acrescer ou diminuir), sendo
os valores de referência os indicados no LME (London Metal Exchange),
para a substância ouro, até um máximo de 20 %, podendo haver lugar a
pagamento em espécie até 0,25 % do montante devido, e/ ou;

Pagamento de uma percentagem sobre o valor à boca da mina dos
produtos mineiros ou concentrados expedidos ou utilizados, com ex-
ceção do ouro, com base numa tabela progressiva com um valor base
de referência de 3,5 %,até um máximo de 20 %, podendo haver lugar a
pagamento em espécie até 0,25 % do montante devido.

Este encargo de exploração pode ser objeto de abatimentos até /4 do
montante a receber dentro dos seguintes limites:

a) 50 % em programas locais, regionais ou nacionais de responsa-
bilidade social, cultural, de ambiente ou do património geológico e
mineiro;

b) 50 % em apoio a projetos locais propostos pelas autarquias (câmaras
municipais, freguesias) abrangidas pela área da concessão;

Cada abatimento obriga a KLONDIKE a, no mínimo efetuar metade
do valor referente aos programas indicado na alínea a) e de um mon-
tante entre 5 % a 10 % referente ao projetos indicados na alínea ), de

Diário da República, 2.ºsérie — N.º 189 — 1 de outubro de 2013

forma a que os projetos apoiados por via do abatimento tenham uma
comparticipação conjunta.
Decorridos 20 anos e no fim de cada período de 5 anos proceder-se-á
à revisão deste encargo de forma a obter a sua atualização.
1I de setembro de 2013. — O Diretor-Geral, Pedro Henriques Gomes
Cabral.
307259418

Contrato (extrato) n.º 592/2013

Nos termos do n.º 4 do artigo 8.º e do artigo 13.º do Decreto-Lei
n.º 88/90, publica-se o extrato do acordo revogatório celebrado em
28 de junho de 2013 do contrato de prospeção e pesquisa de depósitos
minerais de quartzo denominado Arribana dos Barrenhos, cujos termos
são os seguintes:

Cláusula 1.º
(Objeto do Contrato)

Por acordo entre as partes ao abrigo do disposto na alínea b) do ar-
tigo 29.º do Decreto-Lein. 90/90, conjugado como artigo 13.ºdo Decreto-
“Lei n.º 88/90, de 16 de março o Estado e a SIFUCEL — Sílicas, S. A.
rescindem o contrato de prospeção e pesquisa de depósitos minerais de
quartzo, a que corresponde o número de cadastro MN/PP/039/12 e a deno-
minação Arribana dos Barrenhos, celebrado em 25 de setembro de 2012.

Cláusula 2.º
(Extinção do Contrato)

A data de extinção do contrato de Prospeção e Pesquisa é a data da
assinatura do presente contrato revogatório.

Cláusula 3.º
(Obrigações)

A SIFUCEL — Sílicas, S. A., deverá dar cumprimento as seguintes
condições constantes do contrato:

Apresentar o relatório final, conforme previsto na alínea b) do n.º 1,
na décima primeira cláusula do contrato.

Cumprir com o estipulado na alínea c) do artigo 16.º do Decreto-Lei
n.º 90/90, de 16 de março, referente às medidas de segurança e de recu-
peração decorrentes dos trabalhos de prospeção e pesquisa.

Proceder ao pagamento da publicação no Diário da República do
extrato do acordo revogatório.

Cláusula 4.º
(Garantia Bancária)

A caução só será libertada após o cumprimento pela SIFUCEL —
Sílicas, S. A., das condições previstas no presente contrato e dos nor-
mativos legais aplicáveis e previstos na legislação.

1 de setembro de 2013. — O Diretor-Geral, Pedro Henriques Gomes
Cabral.
307259337

Contrato (extrato) n.º 593/2013

Nos termos do n.º 7 do artigo 16.º do Decreto-Lei n.º 88/90, publica-se
o extrato do contrato de concessão de exploração experimental de depó-
sitos minerais de tungsténio, estanho e ouro, a que corresponde o n.º de
cadastro MNCE00139 “Covas”, localizado nos concelhos de Caminha
e Vila Nova da Cerveira, celebrado em 22 de julho de 2013.

Concessionário: MAEPA — Empreendimentos Mineiros e Partici-
pações, L.º

Área concedida: 1948 hectares, 98 ares e 21 centiares, delimitada pela
poligonal cujos vértices, em coordenadas retangulares planas, no sistema
Hayford-Gauss, DATUM 73, (Melriça) são os seguintes:

vantice Meridiana Perpendicular
Vénico (em) (m)

1. -50580,0 | 246700,0

2. -48000,0 | 246700,0

Diário da República, 2.º

Meridiana Perpendicular
Vénico (m) “am

— 48000,0 246000,0

—47500,0 246000,0

— 46900,0 245300,0

— 45600,0 245300,0

— 45900,0 243900,0

—46391,0 243617,0

— 46303,0 2425750

—47891,0 242617,0

— 48390,0 242356,0

— 49290,0 242853,0

— 50100,0 242902,0

— 50100,0 244075,0

— 52250,0 244100,0

—52975,0 245100,0

— 52950,0 246075,0

— 50580,0 246075,0

Área a excluir:
Meridiana Perpendicular
Vénico (m) “am

A -7891,0 243617,0
B. -47116,8 243617,0
c. —47000,0 243056,7
D. — 466773 242919,1
E. —46847,0 242796,2
F. —46847,0 242699,7
G. -47172 242699,7
H. “4273 242835,5
I. =474712 242835,5
J. =474712 243463,3
L. =47891,0 2434633

Duração do período experimental:

O período experimental tem a duração de 3 anos, contados da data
da assinatura deste contrato.

A pedido devidamente fundamentado da MAEPA este período poderá
ser prorrogado, a título excecional, por prazo não superior a 2 anos.

Trabalhos e investimentos mínimos:
Fase | — primeiros 18 meses

Campanha de prospeção de geofísica — 13 perfis geofísicos, com
um comprimento total de 5.000 metros;

Campanha de Sondagens com recuperação de testemunho, em pelo
menos 6.000 metros;

Campanha de recolha de amostras de solos e rochas e respetivas
análises químicas e laboratoriais (24 elementos, tendo como elementos
principais Au, Ag, As, Bi, Cu, Pb, Zn, Sn e W);

Cálculo final de reservas e respetiva modelação 3D.

Fase 2 — 18-24 meses

Resultados Finais da Fase 1;

Definição da área onde será realizado o desmonte experimental —
Execução do Plano de lavra experimental;

Início da elaboração do EIA.

Fase 3 — 24-36 meses

Desmontes experimentais;

Testes metalúrgicos às amostras recolhidas nos desmontes experi-
mentais;

Execução do estudo de pré-viabilidade económica;

Elaboração de estudos e projetos para o projeto definitivo;

Conclusões Finais.

Obrigação a dar início ao procedimento de avaliação de impacte
ambiental até ao final do penúltimo ano do período inicial.
Investimento mínimo:

Compromisso de despender na realização dos trabalhos indicados um
montante de, pelo menos, 1.500.000 €, sendo que a falta de realização

—N.º189— 1 de outubro de 2013

29889

deste montante implicará o imediato acionamento da caução pelo valor
equivalente à quantia, calculada em função daquele mínimo, que não
tenha sido despendida.

A MAEPA, a título de contrapartida pela concessão, obriga-se, se-
gundo instruções da DGEG, a assegurar a monitorização e a manutenção
da recuperação do passivo ambiental da Área Mineira Abandonada de
Covas, no âmbito da concessão atribuída à EDM, SA, assegurar a manu-
tenção das obras e as monitorizações dos projetos de execução elaborados
para a recuperação da área mineira abandonada de Covas.

Contrapartida financeira pela concessão experimental: 15.000 €/ano.

Caução: 150.000 €

Concessão de exploração definitiva:

Será atribuída à MAEPA a concessão de exploração do depósito mi-
neral a que se refere este contrato, desde que, cumpridas todas as demais
condições legais e contratuais, aquela o requeira durante a sua vigência
ficando dependente a autorização de exploração da aprovação do Plano
de Lavra sendo neste domínio elemento essencial a DIA (Declaração
de Impacte Ambiental).

No contrato que titulará a concessão de exploração, caso esta venha a
ser atribuída, ficarão incluídas entre outras as condições seguintes:

O prazo da concessão que não excederá 20 anos. Este prazo poderá
ser será prorrogado 2 vezes, por período não superior a 15 anos.

Obrigação de:

Pagamento anual de uma percentagem de 3 % sobre o valor à boca
da mina dos produtos mineiros ou concentrados expedidos ou utili-
zados.

O encargo de exploração pode ser objeto de abatimentos dentro dos
seguintes limites:

5 % em programas locais/regionais de responsabilidade social;

5 % em programas locais, regionais ou nacionais de ambiente e do
património geológico e mineiro e cultural;

5 % para projetos de investigação, inovação, património rural, histó-
rico e cultural apresentados pela MAEPA;

10 % para projetos locais apresentados pelas autarquias abrangidas
pela área da concessão.

Sem prejuízo do encargo de exploração a MAEPA pagará à DGEG,
um prémio em dinheiro no valor de 500.000 € (quinhentos mil euros),
uma vez confirmada a viabilidade económica da descoberta da jazida
mineral. Esta verba será repartida pela DGEG e pelas Câmaras Munici-
pais das áreas atribuídas para a concessão de acordo com a percentagem
da área de concessão ocupada em cada Município, a título de prémio
de descoberta comercial.

Prazo de revisão do encargo de exploração:

Decorridos 20 anos e no fim de cada período de 15 anos.

1 de setembro de 2013. — O Diretor-Geral, Pedro Henriques Gomes
Cabral.
307259629

Contrato (extrato) n.º 594/2013

Nos termos do n.º 4 do artigo 8.º do Decreto-Lei n.º 88/90 de 16 de
março, publica-se o extrato do contrato para prospeção e pesquisa de
depósitos minerais, com o número de cadastro MN/PP/009/13, para
uma área nos concelhos de Palmela, Vendas Novas, Montemor-o-Novo,
Alcácer do Sal e Setúbal, denominada Marateca, celebrado em 08 de
julho de 2013.

Titular dos direitos: MAEPA — Empreendimentos Mineiros e Par-
ticipações, L.*

Depósitos minerais: Cobre, Chumbo, Zinco, Ouro e Prata.

Área concedida: (742,335 km?) delimitada pela poligonal cujos
vértices, em coordenadas Hayford-Gauss, DATUM 73, (Melriça), se
indicam:

Vértice Meridiana (m) Perpendicular (m)
1. —54000,000 —114000,000
2. —21000,000 —108000,000
3. —23370,368 —118481,470

